Citation Nr: 0615374	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of stress fracture of the left 
leg.  

2.  Entitlement to a compensable rating for the service-
connected residuals of stress fracture of the right leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
December 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO decision that granted service 
connection for residuals of stress fractures of the right and 
left leg and assigned noncompensable ratings for each 
disability.  In November 2002, the RO received the veteran's 
Notice of Disagreement with the August 2002 rating decision.   

Thereafter, in a December 2003 rating action, the RO assigned 
an increased rating of 10 percent for the service-connected 
residuals of stress fracture of the left leg.  The veteran 
continued his appeal for higher ratings for his service-
connected residuals of stress fracture in the right and left 
leg.  

The issue of an increased rating for the service-connected 
right leg disability is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

By a written statement signed by the veteran and dated in 
February 2006, which was obtained prior to promulgation of a 
decision by the Board, he expressed his intent to withdraw 
the matter of an increased rating for the service-connected 
left leg disability from appellate consideration.  



CONCLUSION OF LAW

The Substantive Appeal by the veteran with respect to the 
issue involving an increased rating for the service-connected 
left leg disability has been withdrawn.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Increased rating for left leg disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2005).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2005).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received by the Board in April 2006, 
prior to the promulgation of a decision by the Board, the 
veteran stated, in pertinent part, that he no longer wished 
to pursue an appeal as to his claim for an increased rating 
for the service-connected left leg disability.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issue certified on appeal.  

Consequently, the Board no longer has jurisdiction to 
consider the appeal of the claim for increase, and it must be 
dismissed without prejudice.  



ORDER

The appeal of the claim for an increased rating for the 
service-connected left leg disability is dismissed.  



REMAND

In an April 2004 statement, the veteran cancelled his request 
for a Board hearing.  Instead, the veteran requested a 
hearing before a Decision Review Officer (DRO) to be held at 
the local RO.  

As discussed, the veteran effected the withdrawal of his 
appeal for an increased rating for a left knee disability.  
However, he apparently wishes to continue his appeal for a 
compensable rating for the service-connected right leg 
disability.  

Given the expressed intent of the veteran to attend an in-
person hearing before a DRO to be held at the RO, the Board 
concludes that this case must be returned to the RO to 
arrange for a hearing.  38 U.S.C.A. § 7107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:
1.  The RO should take appropriated steps 
to schedule the veteran for a hearing 
before a DRO at the RO at the earliest 
available opportunity.  

2.  Then, after accomplishing any 
necessary notification and/or development 
action, the RO should readjudicate the 
claim for increase in light of all 
pertinent evidence and legal authority.  

3.  If the claim remains denied, the RO 
should furnish to the veteran and her 
representative with an appropriate 
Supplemental Statement of the Case and 
afford them the appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


